Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to Applicant’s amendments/remarks received on February 19,2021.
3.	Claims 1-20 are pending in this application.
4.	Claims 1, 4, 5, 16, 18, 19 and 20 have been amended.
Allowable Subject Matter
5.	Claims 1-20 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: 
	Claim 1 has been found allowable because the prior art of record fails to teach or reasonable suggest the features of:
	“analyzing a learning model by comparing the first classification of the road feature determined based at least in part on the positioning information of the road feature from the high-definition map and the positioning information of the device from the positioning engine to a second classification of the road feature determined by the learning model and by comparing  the first localization of the road feature in the camera frame determined based at least in part on the positioning information of the road feature from the high- definition map and the positioning information of the device from the positioning engine to a second localization of the road feature in the camera frame determined by the learning model; 
determining a loss comparison value based at least in part on the comparing; and 
adapting the learning model based at least in part on determining the loss comparison value and modifying the autonomous protocol stack of the device to verify thePage 2 of 18App. No. 16/426,783PATENT Amendment dated February 19, 2021Reply to Office Action dated December 14, 2020 second classification of the road feature determined by the learning model and the second localization of the road feature in the camera frame determined by the learning model”, along with all the other limitations of claim 1(Please see Non-final rejection dated 12/14/2020).
Independent claims 16 and 20 recite an apparatus reciting similar limitations as independent claim 1, therefore, they are allowed for similar reasons.
Dependent claims 2-15 and 17-19 are allowed by virtue of their dependency to the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA J PICON-FELICIANO whose telephone number is (571)272-5252.  The examiner can normally be reached on Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

/Ana Picon-Feliciano/Examiner, Art Unit 2482       


/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482